—In an action to recover damages for accounting malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated June 18, 2002, which granted the defendant’s motion pursuant to 22 NYCRR 202.27 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
*264It is undisputed that the plaintiff failed to appear at a status conference. To avoid dismissal pursuant to 22 NYCRR 202.27 for failing to appear at the conference, the plaintiff was required to demonstrate both a reasonable excuse for failing to appear at the conference, and the existence of a meritorious cause of action (see Lopez v Imperial Delivery Serv., 282 AD2d 190, 197 [2001]). The plaintiff failed to demonstrate either. Thus, the Supreme Court properly granted the defendant’s motion. Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.